Order entered November 21, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00940-CV

                                IN RE ZIMMER, INC., Relator

                  Original Proceeding from the 366th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-03111-2011

                                             ORDER
                          Before Justices FitzGerald, Francis, and Brown

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the writ of

mandamus. We ORDER the trial judge, the Honorable Raymond Wheless, Judge of the 366th

Judicial District Court, Collin County, Texas, to VACATE his April 15, 2014 “Order Granting

Plaintiff’s Motion for New Trial.” Should the trial judge fail to comply with this order, the writ

will issue. We ORDER the trial judge to file with this Court, within thirty (30) days of the

date of this order, a certified copy of his order issued in compliance with this order. Zimmer,

Inc. has not sought the recovery of its costs in this proceeding. Accordingly, we ORDER each

party to bear its own costs of this original proceeding.


                                                       /s/   MOLLY FRANCIS
                                                             JUSTICE